The opinion of the court was delivered by
Garrison, J.
The prosecutor seeks to reverse the judgment rendered against him in the Common Pleas upon a trial of an appeal from the court for the trial of small causes, upon the ground that he was a guarantor and not an original contractor in respect to the debt upon which the judgment is founded. This defence is not now open to him in this court. The Court of Common Pleas found as a fact that the prosecutor requested the services of the defendant as a physician and employed him to attend his father. Upon the contract thus arising a recovery was had. We cannot look into the testimony to see whether we would have come .to the same conclusion. The case has been tried, and the record before us discloses no error.
Let the judgment be affirmed.